Martin, J.
deliverrd the opinion of the court.
The clerk's certificate informs us that the transcript is complete, "except as to such papers as may have been annexed to a dedimus, which was not returned in time, and which were formerly on file."
The appellant has not moved for a certiorari to have these papers brought up, and we cannot proceed to the examination of a case, in which it is not evident that the whOle record is before us.
It is therefore ordered that the appeal be dismissed, with costs.